Citation Nr: 0518870	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  99-11 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date earlier than January 24, 
2001, for a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1975 to May 1976.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut, which, in 
pertinent part, denied TDIU.  In April 2001 the RO granted 
TDIU, effective January 24, 2001.  The veteran seeks an 
earlier effective date.  In September 2002, the veteran 
testified at a hearing before the undersigned.  In October 
2002, the Board undertook additional development of the 
evidence under 38 C.F.R. § 19.9(a)(2).  In September 2003, 
the Board remanded the matter for additional development.  

While additional VA outpatient treatment records were 
received without waiver of RO review in April 2005 after the 
last supplemental statement of the case (SSOC) in November 
2004, these records are not pertinent to the issue at hand 
since they primarily pertain to the veteran's medical 
condition after January 24, 2001.  The two records showing 
treatment prior to January 24, 2001 provide information that 
only duplicates information previously of record.  Thus a 
remand for RO initial consideration of this evidence is not 
necessary.


FINDINGS OF FACT

1.  On October 1, 1998, the RO received the veteran's instant 
claim for TDIU.

2.  A VA examination report dated January 24, 2001 provided 
the first indication that the veteran was unemployable due to 
his service-connected back problems.

3.  Prior to January 24, 2001 it was not factually 
ascertainable that the veteran was unemployable due to 
service-connected disabilities, alone,.




CONCLUSION OF LAW

An effective date earlier than January 24, 2001, for TDIU is 
not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002)).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  In September 2003, the Board remanded this 
matter, in part, to specifically ensure compliance with the 
VCAA's enhanced notice requirements.  The Board finds that 
the mandates of the VCAA are met.  

The claim has been considered on the merits.  The veteran was 
advised of VA's duties to notify and assist in the 
development of the claim in a letter dated in February 2004.  
This letter informed the veteran of his and VA's 
responsibilities in claims development, and specifically 
informed him of the type of evidence that was needed to 
establish this claim.  The letter, the rating decision in 
February 1999, the statement of the case (SOC) dated in April 
1999, the rating decision in April 2001, the Board 
development memorandum in October 2002, the Board Remand in 
September 2003, and SSOCs in October 2001 and November 2004, 
all notified the veteran of applicable laws and regulations 
(including provisions relating to effective dates), of what 
the evidence showed, and why his claim for an earlier 
effective date was not been granted.  Notice on the 
"downstream" issue of an earlier effective date was 
properly provided via SOC.  See VAOPGCPREC 8-2003 (Dec. 
2003).  

Regarding notice content, the veteran was advised verbatim in 
the February 2004 letter to submit any evidence or 
information he may have pertaining to his appeal.  Through 
that letter, and additional correspondence noted above, he 
was asked to identify or submit any additional medical 
evidence which may support the claim, advised of the type of 
evidence that was needed to submit to establish his claim, 
and asked to assist in obtaining any outstanding medical 
records or any other evidence or information supporting the 
claim.  He is not prejudiced by the Board's proceeding 
without any further notice; he has been notified of 
everything necessary. 

Regarding the duty to assist, the RO sought and obtained the 
veteran's service medical records as well as records of his 
post-service medical treatment.  In a September 2003 remand, 
the Board directed the RO to ensure compliance with all 
notice and assistance requirements set forth in the VCAA.  
This has been done.  The veteran has not identified any 
pertinent evidence outstanding.  VA has requested additional 
medical records, and they have been received.  VA's notice 
and assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review.

II.  Factual Background

The veteran's service-connected disorders include hearing 
loss (consistently rated noncompensable) and lumbosacral 
strain with osteoarthritis and intervertebral disc syndrome 
(rated as 10 percent from May 5, 1976, 40 percent from March 
26, 1991, and 60 percent from November 21, 1996).   He also 
has significantly disabling conditions that are not service-
connected, including a cervical spine disorder, blurred 
vision, diabetes mellitus, and an aortic abdominal aneurysm.

On VA examination in June 1996, the veteran gave a history of 
having injured his back in a fall during service.  Since 
service, he worked at various jobs including working in a 
store and in construction.  He reported VA and civilian 
treatment for lower back pain and neck pain.  He reported 
intermittent episodes of lower back pain with radiation down 
his right leg and noted that he was not taking any 
medication.  Physical examination of the lumbosacral spine 
revealed a negative Trendelenburg.  There was slight 
tenderness in the sacroiliac area.  Active range of motion 
was to 22 degrees on flexion, 3 degrees on extension, 11 
degrees tilting to the right, and 6 degrees tilting to the 
left.  Straight leg raising was normal bilaterally.  Knee 
jerk and ankle jerk were absent.  There was no hypesthesia in 
either leg.  X-rays showed osteoarthritic changes in the 
lumbar spine.  The diagnoses included chronic lumbosacral 
sprain and osteoarthritis of the lumbar spine.  Conservative 
treatment was planned.   	

In a March 1997 claim for TDIU, the veteran indicated that he 
last worked in December 1996.  He reported he had a four-year 
college degree, a BS.  With the letter, he submitted a March 
1997 letter from the Post Office rejecting his application 
for employment.  The claim was denied by rating decision in 
August 1997.  A January 1998 claim for TDIU was denied by the 
RO in May 1998.

In an August 1998 letter, the veteran's private physician, 
Dr. JJO, reviewed the veteran's history of back problems 
since service.  He noted that the veteran had several 
postservice back injuries, and reported that the veteran was 
working as an independent consultant/contractor.  Physical 
examination revealed that the veteran had marked limitation 
of forward flexion (at about 20 degrees).  Extension of the 
spine was limited to 10 degrees.  Side bending was less than 
50 percent of normal in each direction.  The veteran was able 
to heel walk, but not toe walk.  Deep tendon reflexes of both 
knees and ankles were absent.  There was good range of motion 
of the hips, knees, and ankles, with good joint stability and 
normal neurovascular status of the lower extremities.  X-rays 
showed slight narrowing at L4-L5.  The L5-S1 disc space was 
completely narrowed, with no disc space remaining and 
osteophyte formation anteriorly and posteriorly.  Osteophyte 
formation was also noted in the facet joints at L4-5 and L5-
S1.  The diagnosis was chronic degenerative disc disease of 
the lumbosacral spine primarily involving the L5-S1 disc with 
lumbar spondylosis at L4-L5 and L5-S1.  The physician stated 
that it was his impression that the veteran's current 
condition remained the same as it was when he was initially 
assessed as having a 60 percent disability of his lumbar 
spine.  He stated that he was in agreement with that rating 
and noted that the veteran's treatment remained primarily 
symptomatic in nature.

A September 1998 bill from Dr. JJO indicated that the veteran 
was diagnosed with chronic lumbar degenerative disc with 
sciatic neuropathy.  Under work status, "no work" was 
checked.   

In an October 1998 letter, Dr. JJO indicated that the veteran 
was under his care with a 60 percent disability of his lumbar 
spine due to degenerative disc disease and sciatic pain from 
a service-connected injury.  Dr. JJO stated that as a result 
of this injury, the veteran was "no longer able to work in 
construction in any capacity, and he has no capacity in the 
future to work construction." 

In October 1998, the veteran submitted another claim for 
TDIU.  He indicated that he was not able to work due to his 
service-connected back condition, and requested that the 
benefit be granted retroactive to June 1996, when the rating 
was increased to 60 percent.

At a December 1999 hearing before a hearing officer at the 
RO, the veteran's representative noted that the veteran had 
an Associate's Degree in physical education, a field in which 
he could no longer participate due to his back problems.  The 
representative indicated that the veteran last worked in 
1998, in a two week position as a security guard.  In 1997 
and 1998 he ran for Congress but was not successful.  In 1995 
and 1996 the veteran worked as a bodyguard and security 
guard.  Prior to that he had a part-time job distributing 
fliers for $8 an hour.  With regard to his back, the veteran 
testified that he could only walk a block or two and could 
not bend without discomfort.  He stated that he could only 
stand for 30 minutes and could not lift more than five or ten 
pounds.  The veteran stated that he had applied for work, but 
was turned down because of his disability.     

In an April 2000 statement, the veteran indicated that he 
sustained internal injuries and injuries to his back, neck, 
hand, arm, nose, eyes, knee, in a motor vehicle accident in 
November 1999.

On VA examination on January 24, 2001, the veteran's 
complaints included pain, weakness, and stiffness in the 
back.  Any activity or strenuous movement caused increasing 
low back pain and problems in the back.  The veteran reported 
pain in the lower back radiating to the buttock, the hip, and 
down the leg.  He also reported progressive difficulty with 
walking over the last few years.  He was only able to walk 
about 100 to 200 yards at a time.  He indicated that he had 
not been able to work because of his chronic neck and back 
problems.  Physical examination revealed that the veteran had 
slow careful movement with evidence showing he tried to brace 
his back and prevent any abrupt movement or aggravation of 
his back.  Diffuse tenderness was noted bilaterally in the 
lumbosacral paraspinal muscles.  Forward bending started to 
be painful at 14 degrees, but was possible to 20 with pain.  
Hyperextension was limited to 6 degrees with pain at the end.  
Right lateral bending was limited to 10 degrees with 
stiffness and weakened movement and pain.  Left lateral 
bending was limited to 4 degrees with pain.  Lateral rotation 
was limited to 22 degrees to the left and to 16 degrees to 
the right.  Pain and weakened movement were noted.  
Additional disability was noted with repetitive action.  On 
neurological evaluation, straight leg raising test was 
positive bilaterally at 30 degrees.  Knee and ankle reflexes 
were reduced, and there was diffuse pinprick sensation in the 
lower extremities.  Bilateral ankle weakness as noted.  The 
examiner stated that the veteran had significant low back 
problems with a severe limitation of motion and low endurance 
with limited activity.  The examiner noted that the veteran 
had difficulty walking, with walking limited.  A possibility 
of lumbar spinal stenosis was noted.  Bilateral ankle 
weakness was considered related to lower back spinal stenosis 
or radiculopathy.  The examiner stated the veteran most 
likely had a neurological deficit caused by chronic low back 
problems.  A CT scan was ordered.  An addendum added to the 
report weeks later indicated that CT scan of the lumbar spine 
revealed degenerative joint disease along with disc disease 
and marked spinal stenosis.  The examiner stated that the 
veteran was severely disabled due to his current back 
condition.

In an April 2001 rating action, the RO granted entitlement to 
a TDIU effective January 24, 2001, the date of the 
examination report documenting the seriousness of the 
veteran's condition.  The veteran's notice of disagreement 
with the effective date was received in May 2001.  

In an April 2002 letter, Dr. JJO stated that it was his 
opinion that the veteran was been completely disabled due to 
his prior back injury and condition prior to January 2001.  
Dr. JJO stated the opinion was based on his examination of 
the veteran, the veteran's past history, and review of his 
medical records.  He stated it was his opinion that the 
veteran's back condition rendered him unable to obtain or 
maintain gainful employment in construction or sedentary work 
such as office positions.  
At the September 2002 hearing before the undersigned, the 
veteran testified that he last worked in a "real job" in 
1984 or 1986, when he worked in construction.  

Numerous medical records added to the claims file document 
the nature and extent of the veteran's service-connected 
disabilities subsequent to January 24, 2001.  

Additional records received in February 2003 show pertinent 
treatment by Dr. JJO.  Notes pertaining a March 1999 follow-
up session indicate that the veteran was seen with complaints 
of pain involving his neck and lower back related to cervical 
and lumbar degenerative disc disease.  On examination the 
veteran was noted to have marked tenderness to palpation in 
both the cervical and lumbar regions with limited range of 
motion mainly as a result of pain.  Dr. JJO recommended 
physical therapy twice a week and a home exercise program.  
The veteran was placed on Tylenol.  Dr. JJO indicated that he 
reassured the veteran that he thought the condition would 
resolve back to a baseline state with further time and 
therapy.  A handwritten note indicated that the veteran was 
hit head-on in November 1999 motor vehicle accident.  The 
veteran reportedly injured his neck, back and right knee.   A 
December 1999 record further documented the events 
surrounding the motor vehicle accident and the injuries 
received.  The veteran reported having a stiff and sore neck 
and lower back.  Physical examination revealed the veteran 
was able to forward flex to approximately 40 degrees with 
some discomfort in the lumbar spine.  Extension of the spine 
was also relatively full to 20 degrees.  Side bending to both 
sides was noted to be uncomfortable due to muscle aching in 
the lower back and the midline and radiating to both sides.  
Straight leg raising was negative bilaterally.  The veteran 
was able to heel walk and toe walk without too much 
difficulty except for some weakness in his right leg.  X-rays 
reportedly revealed evidence of a previous lateral 
meniscectomy with some osteophytes present, but relatively 
well preserved joint space laterally and medially.  The 
diagnoses were cervical and lumbar strain.  

Notes dated in May 2000 indicate that the veteran was seen in 
follow-up for the motor vehicle accident in November 1999.  
No findings related to the low back were noted.  An April 
2002 record reflects that the veteran was seen for complaints 
of pain and stiffness in the low back with some numbness and 
tingling into the lateral aspect of his upper thigh region 
following another motor vehicle accident in January 2001.  
Back strain was diagnosed at the time.  Dr. JJO diagnosed 
aggravation of the veteran's pre-existing chronic lumbar 
spondylosis and degenerative disc.

VA outpatient treatment records received in April 2005 
contain records of treatment dating from 1997 through 2005.  
The only records showing treatment during the pertinent 
period, prior to January 24, 2001, are dated in December 1997 
and April 1998.  Both records note the veteran's service-
connected back problem and provide objective findings as 
follows:  no focal tenderness of the back, no gross 
neurological deficit, downwards Babinski, straight leg 
raising negative bilaterally, and dorsalis pedis of 2+.   

III.  Analysis

A claim for TDIU is essentially a claim for an increased 
rating and the effective date of an award on such claim is 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  An exception to this rule provides that the 
effective date of an award for increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if the claim is received within one year from such 
date; otherwise, date of receipt of claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. §  5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  While any 
communication indicating an intent to apply for VA benefits 
may be considered an informal claim, such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155 (a).  
Additionally, the report of an examination or hospitalization 
may constitute a claim for increase when the reports relate 
to examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment, or hospital 
admission.  38 C.F.R. § 3.157(b)(1).  

It is not in dispute that the veteran's instant claim for 
TDIU was received by the RO on October 1, 1998.  TDIU had 
been denied by unappealed (and final) rating decisions in 
August 1997 and May 1998, and the claim may not be allowed 
based on the evidence of record at the time of those 
decisions.  TDIU was ultimately granted effective January 24, 
2001, the date of a VA examination that showed the veteran's 
service-connected disabilities rendered him unemployable.  He 
seeks an earlier effective date on the theory that he was 
unemployable prior to January 24, 2001.  

While an October 1998 letter from Dr. JJO stated that the 
veteran could no longer work in construction, it did not 
state that the veteran's service-connected disability 
prevented him from engaging in sedentary job, and is not 
evidence that the veteran was unemployable at that time.  
Notably, in his August 1998 letter Dr. JJO indicated that the 
veteran was working as a consultant.  

The only evidence supporting the veteran's contention that he 
was totally disabled for employment due to service connected 
disability prior to January 24, 2001 is the April 2002 letter 
from Dr. JJO stating the veteran was completely disabled 
"due to his prior back injury and condition prior to January 
2001" and that "his back condition rendered him unable to 
obtain or maintain gainful employment in construction or 
sedentary work such as office positions".  Dr. JJO did not 
provide any supporting evidence when prior to January 24, 
2001 the veteran's service-connected back condition rendered 
him unemployable, nor did he provide any discussion as to the 
impact of the veteran's two intervening motor vehicle 
accidents (in November 1999 and January 2001) for which he 
treated the veteran.  Also, Dr. JJO gave no explanation as to 
when or why the veteran ceased being able to perform the 
sedentary work he was able to perform in 1998.  On review of 
Dr. JJO's treatment records, it is apparent that the veteran 
was being treated significant nonservice-connected cervical 
spine problems as well as for his service-connected problem 
low back disability.  Dr. JJO's April 2002 opinion makes no 
distinction between employment-impairing disability due to 
the service-connected lumbar spine disorder and that due to 
the non service-connected cervical spine disability.  In 
short, Dr. JJO's April 2002 opinion presents an edited or 
incomplete disability picture which fails to show that the 
veteran was unemployable due solely to service-connected 
disability.

Without evidence supporting Dr. JJO's April 2002 
retrospective opinion, it is less probative than the more 
contemporaneous clinical records (including his own).  In a 
contemporaneous document dated in March 1999, Dr. JJO 
indicated that he thought the veteran's condition would 
resolve to a baseline state.  In May 2000, Dr. JJO did not 
note lumbar spine problems, and addressed only knee and ankle 
complaints.  

In summary, there is no evidence received subsequent to May 
1998 from which it is ascertainable that prior to January 24, 
2001 the veteran was unemployable due to service-connected 
disabilities alone.  The evidence he submitted, essentially 
statements from Dr. JJO, purports to show that he was 
unemployable due to service-connected disability at some 
unidentified point prior to January 24, 2001.  However, there 
is no contemporaneous evidence to support such a finding, and 
no evidentiary basis for assigning an earlier effective date.  
There is no basis in fact or law for granting the benefit 
sought, and the claim for an earlier effective date for TDIU 
must be denied.


ORDER

An effective date earlier than January 24, 2001, for TDIU is 
denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


